DETAILED ACTION
Response to Amendment
This office action is in response to communication received on 02/03/2021. The response presented amendment to claims 2, 9, 23 and 25-28; cancelled claim 1; and introduced new claims 29-32 is hereby acknowledged.
Election/Restrictions
Claims 1-17 and 19-32 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 18 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between species I and II as set forth in the Office action mailed on 07/28/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see pages 13-16, filed 02/03/2021, the applicant amended objected claims 2, 9 and 23 into independent form incorporating the subject matter of 
Allowable Subject Matter
Claims 2-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20190049413 A1, US 6507790 B1 and US 20190139377 A1. 
US 20190049413 A1 discloses system for diagnosing performance degradation of a machine element includes an AE sensor that generates an AE waveform signal; a vibration sensor that generates an acceleration signal; a signal processing unit including an AE signal processing system that performs predetermined signal processing on the plurality of AE waveform signals, a vibration signal processing system that performs predetermined signal processing on the acceleration signal, and a switching parameter generating section that generates a predetermined numeric parameter to switch a measuring mode from the AE method to the vibration method; and controlling unit that selects a result of the processing in performed by the AE signal processing system at the initial stage and selects, after the numeric parameter successively turns from increasing to decreasing, a result of the processing by the vibration signal processing system.
US 6507790 B1 discloses an electronic monitor that monitors sound produced by a sound source and that detects abnormalities and operating conditions thereof, comprising: a microphone located in proximity to the sound source that detects sound emanating from the sound source and generates an analog electrical signal representative of the sound within an audible frequency range over a plurality of octaves; an analog signal conditioning circuit coupled to the microphone that conditions the analog electrical signal from the microphone and converts it to a differential 
US 20190139377 A1 discloses an augmented light tower monitoring system, the augmented light tower monitoring system comprising: a tower light assembly comprising: at least one indicator light; a tower light base module having a data interface adapted to receive status data pertaining to one or more devices that make up a unit of monitored equipment; a tower light controller operably connected to the data interface and to the at least one indicator light; a sensor adapted to detect a first parameter data within a predetermined monitoring space 
The references separately or in combination do not appear to teach determining the on-off operational state of the mechanical unit comprises: computing at least one parameter based on the received vibration data, comparing the at least one parameter to at least one parameter threshold; determining whether the at least one parameter exceeds the at least one parameter threshold; if the at least one parameter exceeds the at least one parameter threshold, then determining that the mechanical unit is in the on state, if the at least one parameter does not exceed the at least one parameter threshold, then determining that the mechanical unit is in the off state and the data processor comprises at least one vibration data filter configured to filter the received vibration data from the vibration sensor to generate at least one overall trending parameter at an output of the at least one vibration data filter, such that the at least one overall in combination with the specific details of independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/GEDEON M KIDANU/Examiner, Art Unit 2861   

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861